Citation Nr: 1512931	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-13 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a left foot disability.

2. Entitlement to service connection for a left eye disability.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1974 to December 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In his November 2010 claim, the Veteran claimed entitlement to service connection for a left eye disability and a "fractured foot."  In a March 2011 letter, the RO requested the Veteran to specify which foot he was seeking service connection for.  He did not respond, but a March 2012 VA examination report shows he reported injuring his left foot in service.  The May 2012 rating decision denied service connection for a left foot disability, and the Veteran did not express disagreement with the RO considering his claim as a claim for a left a foot disability.  As such, the Board finds entitlement to service connection for a left foot disability only is before the Board.


FINDINGS OF FACT

1. Left foot arthritis was not manifested during service or within one year of service; the preponderance of the evidence is against a finding that the Veteran's current left foot arthritis is related to an event, injury, or disease in service.

2. The preponderance of the evidence is against a finding that the Veteran's current left eye disability manifested during service or is related to an event, injury, or disease in service.


CONCLUSIONS OF LAW

1. Left foot arthritis was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2014).

2. The Veteran's current left eye disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements have been met.  A March 2011 letter notified the Veteran of the information needed to substantiate and complete his claims of service connection for a left eye disability and left foot disability, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  The appeal was most recently readjudicated in an April 2013 statement of the case.  

Regarding the duty to assist, the Veteran's service treatment records (STRs), and relevant post-service treatment records have been secured.  In November 2010, the Veteran submitted an authorization form indicating that he received treatment for his feet at the Olive Branch Family Medical Center between November 2002 and the present.  In a March 2011 letter, the RO noted the Veteran had not provided an address for the Olive Branch Family Medical Center and requested that he do so.  An authorization form was noted to be attached.  He did not respond to the March 2011 letter and has not identified any additional records that could be used to support his claim.  VA examinations were performed in connection with his claims of service connection for a left foot disability and left eye disability in March 2012.  The March 2012 VA foot examiner provided an addendum opinion in April 2012.  The Board finds the examination reports and opinions are adequate for adjudication purposes.  The examiners obtained a reported history from the Veteran, reviewed the claims file, conducted thorough examinations, and supported their opinions with adequate rationale.  

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

	Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Service connection for a left foot disability

A March 2012 VA examination report shows the Veteran was diagnosed with left foot arthritis.  A current disability is therefore established.  

The Veteran's service treatment records show he sought treatment for his left ankle and foot in January 1975 after being injured playing basketball.  There was a small amount of swelling.  An X-ray of the left foot and ankle was within normal limits.  A sprain was diagnosed.  He continued to complain of left ankle pain later in January 1975.  In an October 1975 report of medical history, the Veteran checked the appropriate boxes to indicate he had not had foot trouble or arthritis.  A separation examination report is not associated with his service treatment records.

In his November 2010 claim, the Veteran reported he fractured his foot in 1975.  In an attached statement, he asserted his foot had given him trouble since service, but had recently increased in severity.

A December 2010 VA treatment note indicates the Veteran complained of bilateral foot pain.  A left foot X-ray showed degenerative changes.  A January 2011 VA consultation note indicates he complained of bilateral foot pain and occasional pain over the top of his left foot, near his ankle.  Pain and pes planus were assessed.  The physician cited the December 2010 X-ray showing left foot degenerative changes.  

The Veteran underwent a VA foot examination in March 2012.  Left midfoot arthritis was diagnosed.  The Veteran reported he twisted his ankle and fractured his left foot after falling in a hole and that the pain had persisted since.  In an April 2012 opinion, the examiner noted the Veteran's service treatment records show he suffered an ankle sprain in 1974 while playing basketball.  X-rays were negative at the time; he returned for lingering pain in early 1975, but was only treated with an ace wrap, presumably for a mild-moderate ankle sprain.  The examiner opined "it is less likely than not that his current ankle arthritis is not due to his ankle sprain he suffered in the mid 1970s."  He reasoned the natural progression of ankle sprains are toward recovery and do not, by themselves, lead to progression or advancement of degenerative arthritis of the foot/ankle.

In his May 2013 substantive appeal, the Veteran asserted he suffered pain for years after service.  

The Board finds that the evidence of record does not support a finding of service connection for left foot arthritis.  

The Veteran's treatment records do not include a diagnosis of arthritis confirmed by X-ray within the first post-service year.  Furthermore, the medical evidence of record does not relate the Veteran's current left foot arthritis to service.  The Board notes the wording of the examiner's April 2012 opinion is convoluted, but based on his reasoning, it is clear he found that the Veteran's current left foot arthritis was less likely than not related to his active service.  The Board finds the way the examiner characterized his opinion does not diminish the probative value of it.  His conclusions are based on an accurate factual foundation and supported by sound reasoning.  The examiner cited the Veteran's in-service foot complaints and recorded treatment post service to support his finding that the Veteran's current left foot arthritis was less likely than not related to his active service because ankle sprains do not, by themselves, lead to arthritis of the foot.  Accordingly, the opinion is highly probative.  There is no medical opinion to the contrary.  

In the absence of any persuasive and probative evidence that the Veteran's current left foot arthritis is etiologically related to active service, service connection is not warranted and the claim must be denied.

The Board has considered the Veteran's reports of experiencing foot pain since service and claim attributing his left foot arthritis to service and acknowledges that laypersons are competent to provide evidence of matters within their personal knowledge-to include the occurrence of in-service injury, as well as to with respect to existence, and continuity, of problems.  See e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board does not find his reports credible regarding foot injury in service and symptoms since service.  This is so because his statements are inconsistent with the contemporaneous evidence.  For example, while the Veteran has at least twice reported that he fractured his foot in service, the STRs reflect only a sprain, and in-service X-rays were negative.  Likewise, although he has reported continued foot symptoms since the injury in service, the STRs include an October 1975 report of medical history where he checked the appropriate boxes to indicate he had not had foot trouble or arthritis.

Further, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation with respect to left foot arthritis.  Arthritis is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Therefore, to the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Service connection for a left eye disability

A March 2012 VA examination report shows the Veteran was diagnosed with left eye pain, cataracts in both eyes, and bilateral dry eye.  A current disability is therefore established.  

The Veteran's service treatment records show he sustained a laceration of the left upper eyelid playing basketball and underwent surgery to repair it in May 1974.  A July 1974 ophthalmology note indicates the repaired duct and incision had dehisced, but there was not epiphora.  In July 1975, he complained of left eye pain.  In his October 1975 report of medical history, the Veteran reported occasional pain in his left eye.  

A March 2006 VA optometry note indicates the Veteran reported his eyes burned occasionally.  The optometrist noted he had left eye surgery secondary to trauma in 1978 under his relevant history.  Bilateral meibomian gland dysfunction (MGD), presbyopia, and cataracts were assessed.  

In his November 2010 claim, the Veteran reported he had left eye surgery in March 1974 and asserted his eye had given him trouble since service.

A December 2010 VA treatment note indicates the Veteran complained of blurry vision and pain in his left eye that he reported began in the 1970s.  A December 2010 VA optometry note notes he complained of occasional burning and watering in his left eye.  He reported the symptoms had persisted for months.  The optometrist noted he had surgery to his left tear duct secondary to trauma in 1978.  Dry eye syndrome, cataracts, and presbyopia of both eyes were assessed.  

In a March 2011 statement the Veteran asserted he has had eye difficulties since he sustained an in-service injury.  

The Veteran underwent a VA eye exam in March 2012.  The Veteran reported he had eye surgery in 1974 after he was hit with a piece of scrap metal.  Left eye pain, bilateral cataract, and bilateral dry eye were diagnosed.  The examiner indicated he reviewed the Veteran's claims file and opined his left eye disabilities were less likely than not incurred in or caused by the claimed in-service injury.  He reasoned the Veteran's dry eye condition was bilateral, symmetrical and mild.  He also noted the Veteran reported his eye pain had occurred over the previous 3 to 4 months and there had not been issues reported in the previous 38 years.  He found the qualifying aspects of the eye pain did not seem dry eye related and that it would, therefore, be difficult to draw a link between the two conditions.

In his May 2013 substantive appeal, the Veteran asserted he suffered pain for years after service.  

The Board finds that the evidence of record does not support a finding of service connection for a left eye disability.

The March 2012 VA examiner's opinion is fully articulated with clear conclusions based on an accurate factual foundation and supported by sound reasoning.  The examiner cited the Veteran's in-service injury, but found the recorded post-service treatment did not show he had a current left eye disability related to his active service.  Accordingly, the opinion is highly probative.  

There is no medical opinion to the contrary.  The March 2006 and December 2010 VA treatment notes noted the Veteran underwent left eye surgery in service, but in no way relate a current eye disability to his military service and injury therein.  It appears to the Board that the VA treatment providers simply recorded the Veteran's reported history.  

In the absence of any persuasive and probative evidence that the Veteran's current left eye disabilities are etiologically related to active service, service connection is not warranted and the claim must be denied.

The Board has considered the Veteran's claim attributing his left eye disability to service, but as noted, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, to the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for left foot arthritis is denied.

Entitlement to service connection for a left eye disability is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


